PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/498,494
Filing Date: 26 Sep 2014
Appellant(s): KARLSSON, Niklas



__________________
Pablo Huerta
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4, 6-9, 11, 13-16, and 18-23 rejected under 35 U.S.C. 101
(2) Response to Argument
Rejections under 35 U.S.C. 101
Appellant argues that the 101 rejection is improper and should be reversed
Appellant argues that the claims are directed to an improved process for the controlled transmission of optimized content promotions for display to users across an electronic network.  The Examiner respectfully disagrees.  At its core, the invention merely performs a series of calculations to determine an optimal bid for a candidate promotion.  The actual control of the transmission of promotions is not affected.  Rather, the determined bid for the candidate promotion is. 
Appellant further states that the disclosure “describes how a poorly-chosen system for generating bids for an auction can lead to a small number of promotions winning a disproportionately high number of bids”.  This does not make the claims patent-eligible.  The number of promotions that win a number of bids is not a technological problem.  Even if the claims did address this problem, they would present, if anything, an improvement to a business method (i.e. optimization of a bid).  The claims do not provide an improvement to any involved computing elements, nor to any other technology.
In re Geisler, 116 F.3d 1465,1470 (Fed. Cir. 1997).    In addition, the Examiner respectfully submits that pages 2-5 of the Final Rejection dated 04/14/2020 provide a detailed analysis of the limitations in the claims, and not an oversimplification. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
Conferees:
/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681  
                                                                                                                                                                                                      /WILLIAM A BRANDENBURG/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.